tcmemo_1995_584 united_states tax_court bruce m crow petitioner v commissioner of internal revenue respondent docket no filed date bruce m crow pro_se stephen m friedberg for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules of continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion for summary_judgment filed date respondent contends that she is entitled to summary_judgment on the ground that petitioner has failed to state a claim for relief summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner continued practice and procedure most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in more detail below we agree with respondent that this case is ripe for summary adjudication background on date respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies in as well as additions to and a penalty in respect of his federal income taxes as follows additions to tax and penalty sec sec sec year deficiency a a a c dollar_figure --- --- dollar_figure big_number dollar_figure dollar_figure --- the deficiencies in income taxes are based on respondent's determination that petitioner failed to report a number of items of income for both and including nonemployee compensation unearned_income distributions from individual_retirement_accounts installment_sale income capital_gains interest and dividends respondent also determined that because petitioner's wife filed a separate_return for in which she reported itemized_deductions petitioner improperly claimed the standard_deduction for that year and petitioner failed to report wage income for respondent's deficiency determinations for both and include adjustments for self-employment_tax under sec_1401 and tax on premature distributions from individual_retirement_accounts under sec_72 the penalty under sec_6662 and c is based on respondent's determination that the underpayment_of_tax on petitioner's tax_return is due to negligence or disregard or rules or regulations the addition_to_tax under sec_6651 is based on respondent's determination that petitioner's failure to timely file an income_tax return for was not due to reasonable_cause the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay the requisite amount of estimated income taxes for petitioner filed an imperfect petition on date petitioner filed an amended petition on date as directed by an order of the court dated date the amended petition states in pertinent part notice_of_deficiency is fraudulent as it is based on a virgin islands non-taxable return per transaction code and dln posted to petitioner's imf pursuant to irm3 respondent filed an answer to the amended petition on date petitioner then filed a reply to respondent's answer at the time the petition was filed petitioner resided at richmond va stating that he is not a taxpayer and is not engaged in a revenue taxable activity as indicated respondent filed a motion for summary_judgment on date by order dated date this matter was set for hearing in washington d c on date on date petitioner filed an opposition to summary_judgment stating that he filed his amended petition after being misled and defrauded by a tax_protester identified as fred class petitioner's opposition included a request that respondent's motion for summary_judgment be denied and that petitioner be given the opportunity to file a petition stating a claim for relief this case was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the pending motion petitioner did not appear at the hearing nevertheless in light of the statements made by petitioner in his opposition to respondent's motion the court decided to give petitioner a further opportunity to file a proper amended petition in this regard petitioner was directed by order dated date to file a proper second amended petition by date the order further indicated that upon failure of petitioner to comply therewith the court would be inclined to grant respondent's motion for summary_judgment enter a decision against petitioner in the amounts set forth in the notice_of_deficiency and consider imposing a penalty against petitioner under sec_6673 respondent's motion for summary_judgment was continued for further hearing to date in washington d c on date petitioner filed a second amended petition which in large part repeats and expands upon the arguments found in both his amended petition and his reply to respondent's answer among his various contentions petitioner alleged that respondent erred in determining that petitioner earned nonemployee compensation_for the years in issue on the ground that the compensation in question was paid in the form of corporate stock subject_to sec_83 petitioner also alleged that respondent erred in determining that he failed to report unearned_income for the years in issue in particular petitioner asserted that the notes and contracts of sale that are the subject of this adjustment were not sold as respondent determined but rather were the subject of a like_kind exchange with an individual identified as james shinault this case was again called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented further argument in support of the pending motion petitioner did not appear at the hearing upon review of petitioner's second amended petition the court recognized that although the allegations discussed above might possibly constitute assignments of error as required under rule b petitioner nonetheless failed to adequately articulate the facts supporting these assignments of error as required under rule b in this regard by order dated date we directed petitioner to file an amendment to his second amended petition on or before date setting forth clear and concise statements of the facts on which petitioner bases the assignments of error more specifically to the extent that petitioner contends that he did not earn nonemployee compensation during the years in issue petitioner was directed to identify any and all corporate stock that he purportedly received as compensation_for services rendered during the years in issue by listing the issuer of such stock date_of_issuance number of shares and any and all restrictions imposed upon petitioner in respect of such stock ie any restrictions limiting transfer of the stock or any limitation posing a substantial_risk_of_forfeiture of the stock sec_1_83-3 income_tax regs in addition petitioner was directed to state the facts supporting his contention that he engaged in a like- kind exchange with respect to the notes and contracts of sale that respondent determined were sold during the years in issue petitioner was directed to specifically identify both the notes and contracts of sale in question as well as any and all property or property interests that petitioner received in exchange for said items the dates that such items were exchanged and the identity of the party engaging in such like-kind_exchange with petitioner petitioner failed to properly respond to the court's order dated date in particular on date petitioner filed a motion to reconsider with respect to said order which motion was denied on date despite the inadequacy of petitioner's motion for reconsideration it is now evident that petitioner's primary theory in this case is that any amounts paid to him in the form of a bank or payroll check constitute corporate stock subject_to sec_83 and that an exchange of his labor for property such as a payroll check does not result in taxable_income on date petitioner filed a motion to dismiss for lack of jurisdiction which was frivolous petitioner's motion was denied date discussion rule provides that either party may move for summary adjudication upon all or any of the legal issues in dispute if the moving party can establish that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law thus respondent's motion for summary_judgment is to be granted only if on the facts she is entitled to a decision as a matter of law 90_tc_753 on the other hand respondent's determinations are presumed correct the burden_of_proof is on petitioner to show that respondent's determinations are erroneous rule a 290_us_111 82_tc_766 affd 793_f2d_139 6th cir in addition any issue not raised in the pleadings is deemed to be conceded rule b 78_tc_646 ndollar_figure 73_tc_736 the amended petition and second amended petition filed herein contain tax protester-type legal arguments with respect to the deficiencies and additions to tax and penalty determined by respondent petitioner does not dispute the facts underlying respondent's determinations moreover all of the arguments raised by petitioner have been uniformly rejected by this and other courts 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir unfortunately petitioner ignored the opportunities presented to him to assign error and allege specific facts concerning his liabilities for the taxable years in issue we see no need to catalog petitioner's contentions and painstakingly address them we have dealt with many of them before e g nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 43_f3d_1391 7th cir further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the absence in the pleadings filed by petitioner of specific justiciable allegations of error and supporting facts is sufficient to grant a motion for summary_judgment based on the record herein respondent is entitled to judgment as a matter of law and we so hold beard v commissioner t c pincite rowlee v commissioner supra pincite n and cases cited therein we turn now to the question of whether we should impose a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir as previously indicated petitioner's position as articulated in his amended petition and second amended petition consists solely of tax_protester rhetoric and legalistic gibberish based on well-established law petitioner's position is frivolous and groundless we are also satisfied that petitioner brought these proceedings primarily for purposes of delay despite the request made in petitioner's opposition to summary_judgment filed date that he be given a further opportunity to file a proper amended petition petitioner filed a second amended petition and later a motion for reconsideration filled with time-worn tax_protester arguments under the circumstances it is evident that petitioner regards this case as a vehicle to protest the tax laws of this country and nothing more it is equally clear that petitioner filed his opposition to summary_judgment with the willful intent to mislead the court and protract these proceedings having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed petitioner was warned that the court would consider imposing a penalty under sec_6673 in the event of his failure to comply with the court's order directing the filing of a proper second amended petition considering all of the circumstances we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 abrams v commissioner supra pincite to reflect the foregoing an order and decision will be entered granting respondent's motion for summary_judgment and imposing a penalty upon petitioner pursuant to sec_6673
